Citation Nr: 1615234	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  09-15 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for right and left knee disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1962 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) from an April 2007 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a videoconference hearing before the undersigned in January 2014.  A transcript of the hearing is of record. 

The Veteran's claims file has been converted from a paper file to an electronic file managed in the Veterans Benefits Management System (VBMS).  There are also records in Virtual VA.


FINDING OF FACT

No chronic right or left knee disability manifested in service; neither right nor left knee arthritis was compensably disabling within one year of discharge from active duty, and any current right or left knee disabilities are not otherwise etiologically related to service.


CONCLUSION OF LAW

Neither a right nor left knee disability was incurred in or aggravated by active service, and any right or left knee arthritis may not be presumed to have been incurred therein.  §§ 1110, 1131 (West 2015); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2016).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  The Veteran has been provided notice of information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain..  See February 2006 and May 2006 letters from the RO.  Although the letters did not provide notice of how disability ratings and effective dates are assigned such is not prejudicial as the claims are denied herein and, therefore, neither disability ratings nor effective dates will be assigned.  

This case was remanded by the Board in April 2014 to obtain additional medical records and to provide the Veteran with a VA examination and in September 2015 to secure an addendum VA medical opinion.  Following the remands, all medical records identified by the Veteran as relevant to these matters have been secured, and a new medical opinion was obtained in June 2014.  The June 2014 opinion is adequate for purposes of determining service connection, as it involves a review of the Veteran's pertinent medical history, and provides a well-reasoned rationale for the conclusions offered.  See generally Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  A November 2015 addendum opinion was obtained as well.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  There has been substantial compliance with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Moreover, the duty to assist has been satisfied as identified and available medical records and an adequate VA examination was provided.

Analysis

Under 38 U.S.C.A. § 7104, Board decisions must be based on the entire record, with consideration of all the evidence.  The law requires only that the Board address its reasons for rejecting evidence favorable to the claimant.  Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must review the entire record, but need not discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000).  

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  In order to prevail on the issue of service connection there must be (1) competent evidence of a current disability; (2) medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) competent evidence of a nexus between an in-service injury or disease and the current disability.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

For chronic diseases listed at 38 C.F.R. § 3.309(a), service connection may also be established by chronicity and continuity of symptomatology.  38 C.F.R. § 3.303(b).  Continuity of symptomatology may establish service connection if a claimant can demonstrate (1) that a condition was "noted" during service; (2) there is post-service evidence of the same symptomatology; and (3) there is medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (citing Savage v. Gober, 10 Vet. App. 488, 495-96 (1997)). "[S]ymptoms, not treatment, are the essence of any evidence of continuity of symptomatology." Id.  

Certain chronic disabilities, including arthritis, are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active duty.  38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran satisfies the current disability requirement in light of diagnoses of status post left knee meniscal tear repair and bilateral knee degenerative joint disease (a form of arthritis).  See June 2014 VA examination.  The Veteran claims his knee disabilities developed as a result of physical activity during active service such as moving and carrying heavy equipment, and walking and crawling on hard, uneven surfaces.  See Hearing Transcript P. 14.

With respect to the Board hearing, the Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  In this case, testimony was taken concerning the Veteran's contentions and treatment history.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

The record does not demonstrate a chronic right or left knee disability manifested during active service.  In July 1975, the Veteran sustained a laceration to his left knee.  His wound was sutured without apparent complications.  In October 1980, he was noted to have what appeared to be a ganglion inferior to the right patella.  In December 1980, he was diagnosed with a benign sclerotic lesion at the posterior aspect of the proximal tibia.  In January 1982, he was treated for ongoing knee pain due to the cyst, and in February 1982, he was referred to the surgery clinic to have it removed.  

The Veteran was given several medical examinations during active service.  Examinations in February 1965, June 1966, August 1967, June 1968, February 1969, December 1970, October 1974, July 1976, and March 1977 all reveal normal lower extremities and normal musculoskeletal system.  In reports of medical histories dated October 1974, July 1976, and March 1977, the Veteran specifically denied experiencing any bone, joint or other deformities.  Upon retirement examination in November 1982, the lower extremities and musculoskeletal system were found to be normal.

With respect to right or left knee arthritis, the record does not include evidence of continuity of symptomatology.  According to the record, the first documented complaint of knee pain after service occurs in February 2008, when the Veteran was treated for left knee pain and slight swelling which reportedly was present for the past 45 days.  See February 2008 Reno VAMC report.  He was diagnosed with bilateral knee arthritis in May 2008 following X-rays.  During the VA examination, the Veteran reported having right knee pain for the past one to two years.  The Board notes that the passage of many years between discharge from active service and the medical documentation of a claim disability is a factor that weighs against a claim for service connection.  See Maxson v. West, 12 Vet. App. 453 (1999).   Given the Veteran's normal retirement examination in 1983, and the long period of time after discharge before any reports of knee symptoms, the preponderance of the evidence weighs against a finding of continuity of symptomatology.   

There also is no evidence showing that any right or left knee arthritis manifested to a compensable degree within one year of discharge from active duty.  The service retirement examination was normal and the first complaints of post-service knee symptomatology are many years after service.  Thus, the presumption of service connection related to chronic disabilities does not apply.  See 38 C.F.R. § 3.309(a).

The remaining inquiry is whether sufficient evidence exists of a nexus between any of the Veteran's current right and left knee disabilities, and active service.  In this respect, the Veteran was given a VA examination in June 2014.  The examiner recorded a history of right knee pain for the past one to two years, and left knee pain for the past three to four years, meaning the onset of knee pain occurred when the Veteran was in his sixties.  The examiner diagnosed bilateral knee degenerative joint disease and status post left knee arthroscopic meniscal tear repair.  

Regarding etiology, the examiner opined that merely lifting heavy objects and walking on hard surfaces will not cause arthritis or a meniscal tear.  He also opined that the knee problems the Veteran experienced in service did not involve any knee joint injuries, and thus, are not related to his current knee disabilities.  Walking on hard surfaces and lifting and moving heavy objects does not cause bilateral knee degenerative joint disease or a meniscal tear.  As there was no history of knee injuries in service, and the onset of knee pain was in the Veteran's sixties, he concludes the Veteran's degenerative joint disease is more likely caused by the aging process and being overweight.  His meniscal injury was discovered in 2014 and would not be due to his military service many years before, especially since he did not have a knee injury in service.  Thus, it was less likely than not that his bilateral degenerative joint disease and left knee meniscal tear were incurred in or caused by his military service.

Because additional medical records were received by VA following the June 2014 examination, a second VA opinion was secured in December 2015.  The opinion was written by the chief medical officer at the Austin Outpatient Clinic following a review of the entire claims file.  The chief medical office wrote that, despite the Veteran's heavy work duties during service, and despite the knee conditions noted during service, the Veteran did not experience any injuries to the either knee joint.  Thus, while he could not rule out a relationship, he concludes it is less likely than not the Veteran's current knee disabilities began in or are related to active service.  

The record contains a positive nexus opinion from a private physician, Dr. P.O., who opines it is at least as likely as not the Veteran's "chronic knee pain" is related to lifting and moving heavy objects in service.  See April 2011 Dr. P.O. opinion.  None of the other treatment reports of record, either private or VA, indicate the Veteran's current knee disabilities are at least as likely as not related to service.  

The Board finds that the June 2014 and December 2015 VA opinions have more probative value than the private opinion offered by Dr. P.O.  The VA opinions are well-supported by the evidence of record.  The June 2014 VA examiner in particular provides a very thorough and well-reasoned rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (noting that most of the probative value of a medical opinion comes from its reasoning and that it must be clear that the medical expert applied valid medical analysis to the significant facts of a particular case).  The VA examiner considered the Veteran's history, including his age, weight and the lack of joint injuries during service.  

Dr. P.O. does not provide a rationale for his opinion, rendering it less probative.  While Dr. P.O. relates the Veteran's "chronic knee pain" to moving and lifting heavy objects during service, he does not explain his rationale.  Dr. P.O.'s nexus opinion also does not address any specific knee disabilities.  He simply states the Veteran's "chronic knee pain" is related to service.  The Board notes that symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  While the record contains treatment reports authored by Dr. P.O diagnosing specific knee disabilities, such as osteoarthritis, none of those reports relate a specific knee disability to active service.  

Thus, for all of the reasons stated, the Board finds the two VA opinions of record more probative than the April 2011 opinion offered by Dr. P.O.

The Board has considered the Veteran's lay statements in which he asserts his bilateral knee disabilities are the result of moving and carrying heavy equipment, and walking and crawling on hard, uneven surfaces.  The Board does not doubt the physical nature of the Veteran's in-service duties.  However, while the Veteran is competent to report (1) symptoms observable to a layperson, e.g., experiencing pain; (2) a diagnosis that is later confirmed by clinical findings; or (3) a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a disability such as arthritis and a meniscal tear.  See Davidson v. Shinseki, 581 F.3d 1313 (2009).  Consequently, his lay assertions of medical etiology cannot constitute evidence upon which to grant the claim for service connection.  Latham v. Brown, 7 Vet. App. 359, 365 (1995).  

In sum, the most probative and competent evidence establishes it is less likely than not that the Veteran's right or left knee disabilities manifested in service.  The most probative and competent evidence also establishes it is less likely than not any right or left knee arthritis was compensably disabling within one year of discharge from active duty, or that the Veteran experienced continuity of symptomatology since service discharge.  Accordingly, the claim of entitlement to service connection for a right and left knee disability is denied.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the more probative evidence preponderates against entitlement to service connection, the doctrine does not apply.  See 38 U.S.C.A. § 5107.


ORDER

Entitlement to service connection for right and left knee disabilities is denied.  



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


